Citation Nr: 1729713	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar spine degenerative disc disease, rated noncompensable prior to June 7, 2012, 10 percent prior to August 10, 2015, 20 percent prior to August 1, 2016, and 40 percent from August 1, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1966 to July 1975 and from April 1977 to April 1988.  The Veteran had service in the Republic of Vietnam and was awarded the Combat Action Ribbon and Air Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine degenerative disc disease and assigned a noncompensable rating.  The Veteran disagreed with the assigned rating.

Rating decisions in September 2012, October 2015, and August 2016 granted increased ratings of 10 percent, 20 percent, and 40 percent respectively for the Veteran's lumbar spine degenerative disc disease.  Because the maximum benefit has not been granted, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in April 2014.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in July 2014 and July 2016 when it was remanded for additional development.  For the reasons discussed below, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected lumbar spine disability and entitlement to TDIU.  

Preliminarily there may be outstanding private treatment records.  The Veteran submitted records relating to his back disability in April 2014 and September 2014, including records from Advanced Imaging showing the Veteran received facet injections in the lumbar spine in July 2013.  It is unclear whether the evidence submitted by the Veteran represents the complete records from these providers.  On remand, the AOJ should request that the Veteran identify any private care providers and authorize the release of treatment records from those providers.

Given that the Board is remanding to obtain outstanding private treatment records, VA medical records from August 2016 forward should be associated with the claims file as well.

In the July 2016 remand, the Board found that the August 2015 back examination report required additional clarification regarding the existence of neurological symptoms, and directed the AOJ to afford the Veteran a new examination to assess the Veteran's back disability.  At that time the Board observed that although the August 2015 VA examiner found that the Veteran had no signs or symptoms related to radiculopathy, the examiner separately noted that the Veteran had reduced muscle strength in the right knee as the result of back pain.  See August 2015 VA knee examination report, pg. 5.  

The July 2016 remand instructed the examiner to discuss any neurological abnormalities associated with the Veteran's lumbar spine disability, including those affecting his lower extremities.  The examiner's attention was directed to the Veteran's complaints of numbness, pain, and motor impairment in the lower extremities, as well as the August 2015 VA knee examination report indicating that the Veteran had reduced muscle strength in his right knee due to back pain.  

The Veteran was afforded a back examination in August 2016, with the same examiner that conducted the August 2015 examination.  The examiner reported that radiculopathy was not observed and that the Veteran had no other neurologic abnormalities.  However, the examiner did not reconcile that determination with conflicting evidence of record including his own findings with respect to the right knee in the August 2015 VA knee examination report.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board concludes there has not been substantial compliance with its remand instructions, and a new VA examination with a different clinician is required.

To assist the examiner, the Board will recount the relevant evidence.  In an October 2010 record from Dr. S. O., the Veteran reported sharp shooting pains and numbness and tingling at the tailbone radiating to the inferior scapular region, but denied radiation to the lower extremities.  In a November 2010 record from Dr. S. O., the Veteran reported pain across his low back at the waist and into the hips, and stated his legs went numb after prolonged activity including sitting, standing, and walking.  During his June 2012 VA back examination, the Veteran denied numbness and tingling, and the examiner observed no radicular pain or other signs of radiculopathy.  A July 2013 report from Advanced Imaging noted the Veteran had left leg radiculopathy.  During the April 2014 hearing, the Veteran testified that he had radiating pain and numbness in the lower extremities since 2005.  See April 2014 Hearing Transcript, pp. 8-9.  The August 2015 VA back examination report indicated the examiner observed no signs of radiculopathy or other neurologic abnormalities.  An August 2015 VA knee examination report indicated that the Veteran had reduced muscle strength in the right knee as the result of back pain.  Finally, in the August 2016 VA examination report, the examiner stated the Veteran had no radiculopathy or other neurologic abnormalities.  

With respect to the Veteran's TDIU claim, the AOJ denied the Veteran's claim in an August 2016 Supplemental Statement of the Case due to the Veteran not submitting a completed VA Form 21-8940.  As the Veteran's back claim is being remanded for further development, the Board will afford the Veteran another opportunity to submit a completed VA Form 21-8940.  However, the Veteran is reminded that the duty to assist is a two-way street, and that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Forms 21-4192 and 21-8940, and request that he supply the requisite information.

2.  Take appropriate action to obtain VA treatment records relating to the Veteran's claimed disabilities from August 2016 to present.  

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

4.  Afford the Veteran an examination by an appropriate examiner other than the August 2015 and August 2016 VA examiner, to determine the current nature and severity of his lumbar spine degenerative disc disease.  

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed, including those necessary to determine whether the Veteran has lumbar-related neurological abnormalities.  The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected low back disability, including any bladder or bowel difficulties, or symptoms affecting the lower extremities.  

In so noting, the examiner should consider the following evidence: the October 2010 record from Dr. S. O., noting the Veteran's reports of sharp shooting pains and numbness and tingling at the tailbone radiating to the inferior scapular region, and denial of radiation to the lower extremities; the November 2010 record from Dr. S. O. in which the Veteran reported pain across his low back at the waist and into the hips, and said his legs went numb after prolonged activity including sitting, standing, and walking; the June 2012 VA back examination, in which the Veteran denied numbness and tingling, and the examiner observed no radicular pain or other signs of radiculopathy; the July 2013 report from Advanced Imaging which noted the Veteran had left leg radiculopathy; the Veteran's April 2014 testimony that he had radiating pain and numbness in the lower extremities since 2005; the August 2015 VA back examination report indicating the examiner observed no signs of radiculopathy or other neurologic abnormalities; the August 2015 VA knee examination report stating that the Veteran had reduced muscle strength in the right knee as the result of back pain; and the August 2016 VA examination report noting the Veteran had no radiculopathy or other neurologic abnormalities.  

5.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




